Citation Nr: 1525957	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service had active duty service from February 1990 to September 1991, and from February 2003 to November 2004.  She also had the following periods of active duty for training (ACDUTRA) in the Puerto Rico Army National Guard (PRANG): February 1988 to October 1988, February 1989 to July 1989, October 1989 to February 1990, July 1991 to September 1991, August 26 to August 30, 1996, and September 15 to September 29, 1997.  There is also a computer generated Veteran identification data sheet that reflects that the Veteran served in the Army from June 1975 to September 1975; however, this service has not been verified.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for a nervous condition.

In June 2006, the Veteran testified during a hearing before RO personnel, and, in February 2008, she testified during a hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.

In October 2008, the Board, inter alia, granted the petition to reopen the claim for service connection for a nervous condition and then denied the claim on its merits.
The Veteran subsequently appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision as to the denial of service connection for a nervous condition, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In May 2013, the Board remanded the claim for service connection again to the RO, via the Appeals Management Center (AMC), for further development.  After accomplishing further action with regard to the issue remaining on appeal, the AMC issued a June 2014 supplemental statement of the case (SSOC), reflecting continued denial of the Veteran's claim for service connection.  The AMC then returned this matter to the Board for further appellate consideration.

In August 2014, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  This opinion was provided in May 2015, with the examiner indicating that she was unable to find sufficient data to support a mental health diagnosis and that a face-to-face evaluation by a psychiatrist was recommended.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.
 
For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim of service connection for an acquired psychiatric disorder remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior remand, the parties agreed in the October 2009 Joint Motion that the Board must consider the Veteran's complaints of being depressed in service, specifically to include the September 13, 2004 Report of Medical History; September 14, 2004 Report of Medical Assessment; and September 13, 2004 Post Deployment Health Assessment.  The Board had previously found that the October 2012 VA examiner, who also provided the January 2013 addendum opinion, had not clearly considered and discussed all pertinent evidence.  The AOJ obtained a second addendum opinion from this examiner in June 2013.  However, the Board concluded that the VA examiner had still failed to consider all pertinent medical evidence that was identified in the Joint Motion and did not provide a rationale for his opinion.  As a result, in November 2013, the Board found that another VA addendum opinion was required to resolve the claim.

Such an addendum opinion was obtained in April 2014.  The VA examiner opined that the current diagnosed depression not otherwise specified was less likely than not incurred in or caused by the claimed in-service injury, event or illness as her in-service self-assessment of depression without showing further symptoms or any mental history to sustain the condition was not a mental health diagnosis.  The examiner further opined that the September 13, 2004 report of depression for the past two weeks was also not enough to consider a diagnosis of depression. 

In August 2014, the Board determined that the VA examiner had not sufficiently addressed its requests for an opinion with appropriate consideration of all pertinent evidence of record, to particularly include the Veteran's September 2004 complaints.  The Board sought an opinion from the VHA as to the etiology of the Veteran's claimed acquired psychiatric disorder.  However, in a May 2015 submission, the VHA examiner wrote that there was not sufficient data to support a mental health diagnosis and that a face-to-face evaluation by a psychiatrist was necessary.  

Hence, the AOJ should obtain another VA medical examination and opinion to address the claim for an acquired psychiatric disorder.  Consistent with the above discussion, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, preferably, by a psychiatrist who has not previously examiner her.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and that records from this facility dated through May 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the San Juan VAMC (since May 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.        § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since May 2014.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period)

3.  If the Veteran responds, assist herein obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist, to obtain information as to the nature and etiology of the claimed acquired psychiatric disorder.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the psychiatrist should identify all psychiatric diagnosis/es currently existing or present at any time pertinent to the current claim (even if currently resolved).    

If the psychiatrist determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should reconcile such findings with the determinations of Dr. J. R-H. in the October 2012 examination report as well as the January 2013, June 2013 and April 2014 addendum opinion reports.

For each currently diagnosed acquired psychiatric disorder, the psychiatrist should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.  The examiner should specifically comment on the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand).  The psychiatrist should also note review of the other pertinent medical records, such as the June 1997 VA examination report and VA medical records (including diagnoses of major depressive disorder in October 2000 and March 2002 located in the Virtual VA file), as well as, any post-service military clinic records (including December 21, 2004 and December 27, 2004).  The psychiatrist should also note consideration of the Veteran's lay statements.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  The psychiatrist should also indicate that he or she had reviewed all pertinent evidence to include the September 13, 2004 Report of Medical History, September 14, 2004 Report of Medical Assessment and September 13, 2004 Post Deployment Health Assessment (noted in the October 2009 Joint Motion for Partial Remand).

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 



							(CONINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




